Citation Nr: 0508867	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel









INTRODUCTION

The appellant is the daughter of the veteran who is reported 
to have had active service during the Vietnam era. This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which determined that the appellant was not eligible 
for DEA benefits under Chapter 35, Title 38, United States 
Code.


FINDINGS OF FACT

1. The appellant was born in August 1974 and is the daughter 
of the veteran.

2. The veteran was awarded a permanent and total disability 
rating based on service-connected disabilities effective 
October 27, 2000.

3. In August 2003, the RO received the appellant's original 
VA Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance, relating to a program of education 
she intended to pursue.

CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 
have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits under Chapter 35, Title 
38, United States Code. For the reasons set forth below, the 
Board finds that she is not entitled to such benefits as a 
matter of law.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability. 38 U.S.C.A. § 3501(a)(1)(A); 38 
C.F.R. § 21.3021 (2004). However, eligibility for Chapter 35 
benefits requires that appellant not reach his or her 26th 
birthday before the effective date of a finding of permanent 
total service-connected disability. 38 C.F.R. § 21.3040(c) 
(2004).

The evidence in this case shows that the appellant is the 
daughter of the veteran and was born in August 1974. The 
veteran was awarded a permanent and total disability rating 
based on service-connected disabilities effective October 27, 
2000. 

Since the appellant is the veteran's daughter, the 
eligibility provisions of 38 C.F.R. § 21.3041 are applicable 
to this case. Unfortunately, the appellant reached her 26th 
birthday in August 2000, which is prior to the effective date 
concerning the veteran's award of a permanent and total 
disability rating based on a service-connected disability. 
Consequently, the Board finds that the appellant is not 
entitled to DEA benefits under Chapter 35 as a matter of law.

The appellant has presented two arguments in support of her 
claim.  The first, stated in a September 2003 notice of 
disagreement, is that her father should have been found 
permanently and totally disabled based on service-connected 
disabilities earlier, before the appellant's 26th birthday.  
This issue is not before the Board at this time and the Board 
does not have jurisdiction to establish an earlier effective 
date for the grant of permanent and total disability based on 
service-connected disabilities in the appellant's father's 
claim.  38 C.F.R. §§ 20.101, 20.200 (2004).  
The appellant's second argument, offered in a January 2004 
statement, is that she was unable to take advantage of the 
benefits allotted to her because she was suffering from 
systemic lupus erythematosus and she gave birth to a child in 
May 2000.  The appellant has submitted medical evidence to 
support her argument and the Board does not dispute the 
evidence.  However, the medical evidence does not alter the 
fact that the veteran was never eligible for DEA benefits 
because her father was not permanently and totally disabled 
due to service-connected disabilities before the appellant's 
26th birthday.  The Board further notes that the appellant 
does not qualify for an extension of what would have been her 
delimiting date (her 26th birthday in August 2000) because 
she would have had to have commenced a program of education 
in the Chapter 35 program prior to her 26th birthday. See 38 
C.F.R. § 21.3041(e) (2004).

In conclusion, the Board finds that the appellant is simply 
not eligible for Chapter 35 benefits. As the disposition of 
this claim is based on the law and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal. Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002). The 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist. However, the 
Court has specifically held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 
Accordingly, the VCAA is inapplicable to this case.




ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


